Citation Nr: 0122607	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for lumbar syndrome, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from July 1977 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2000 from the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined that a disability rating in excess of 
10 percent for the veteran's service-connected lumbar 
syndrome was not warranted.  

During the instant appeal period, a hearing was conducted at 
the RO before a local hearing officer in June 2000.  In 
addition, the veteran is shown to have canceled a hearing 
which was scheduled to be conducted before a member of the 
Board at the RO in August 2001.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected low back disability is 
manifested by complaints of muscle spasms, strain, swelling, 
stiffness, radiating pain on a daily basis, trouble sleeping 
and limitation of motion; the low back disability is not 
shown to be productive of either more than slight limitation 
of motion with pain or lumbosacral strain with characteristic 
pain on motion.


CONCLUSION OF LAW

The criteria for a rating evaluation in excess of 10 percent 
for lumbar syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations .
The Board notes that the RO has, in the course of this 
appeal, associated both private and VA medical records with 
the claims folder.  

The veteran is also shown to have been provided a VA 
orthopedic examination in November 1999, in which during the 
course of the examination the examiner reviewed the claims 
file and provided comprehensive examination findings as well 
as a diagnosis.  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating for lumbar syndrome.  The 
veteran was notified in the May 2000 rating decision that the 
medical evidence of record did not satisfy the requirements 
of the pertinent schedular criteria for an increased rating.  
That is the key issue in this case, and the rating decision, 
as well as the August 2000 statement of the case (SOC), 
informed the veteran of the requirements set out in the 
schedular criteria.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and SOC informed him of the information and evidence 
needed to support the grant of a higher rating and complied 
with VA's notification requirements.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The veteran and his representative assert, in essence, that a 
rating in excess of 10 percent is warranted for the veteran's 
service-connected low back disability.  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2000), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

Service connection for lumbar syndrome was initially granted 
by a rating decision dated in December 1983; a 10 percent 
rating was assigned.  The RO rated the disability pursuant to 
Diagnostic Codes 5299-5295 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. §§ 4.20, 4.27 
(2000) (unlisted disabilities requiring rating by analogy 
will be coded with the first two numbers of the schedule 
provisions for the most closely related body part and 
"99").  The veteran did not perfect an appeal to this 
decision.  In an April 1985 rating decision, the RO reduced 
the disability evaluation assigned to the veteran's low back 
disability to zero percent.  The RO also noted that the 
disability was rated pursuant to Diagnostic Code 5295 of VA's 
Rating Schedule.  Subsequently, by rating action dated in 
March 1992, the disability rating assigned to the veteran's 
service-connected lumbar syndrome was increased to 10 
percent.  The Board, by decisions dated in September 1993 and 
March 2000, denied the veteran's claim for an increased 
rating.  In May 2000 the veteran sought an increase in the 
rating assigned to his service-connected back disability.  In 
a May 2000 rating decision, the RO continued the 10 percent 
rating assigned for the veteran's service-connected back 
disability.  The veteran expressed disagreement with the May 
2000 RO decision and subsequently perfected an appeal to this 
decision.  The 10 percent rating has remained in effect 
during the course of the appeal.  

The severity of the veteran's low back disorder is 
ascertained, for VA purposes, by application of the rating 
criteria set forth in Diagnostic Code 5295 of VA's Rating 
Schedule, 38 C.F.R. Part 4.  Under Diagnostic Code 5295, a 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  A 40 percent 
rating is also warranted if only some of these manifestations 
are present with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

The veteran's service-connected low back disability may also 
be rated under Diagnostic Code 5292.  Under Diagnostic Code 
5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion warrants a 20 percent evaluation, and a 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  

Additionally, a 10 percent evaluation is for application for 
mild intervertebral disc syndrome, and a 20 percent 
evaluation is warranted for moderate intervertebral disc 
disease with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The service medical records show that in April 1981 the 
veteran sustained a significant bruise on his lower back when 
a hatch fell on him.  According to the records, the veteran 
subsequently suffered from persistent intermittent low back 
pain and in February 1982, he was diagnosed with muscle 
spasm.  In addition, a March 1983 treatment record shows a 
diagnosis of low back strain, and an April 1983 consultation 
sheet shows a diagnosis of lumbar syndrome.  

Review of a March 1985 VA examination report shows that 
clinical findings did not reveal any muscular spasm, atrophy, 
or weakness about the muscles of the back.  Examination of 
the back revealed normal alignment and curvature of the 
spine.  The veteran was shown to have complete normal range 
of motion in all directions, with no tenderness over the 
spine or back muscles.  Neurological examination of the lower 
extremities was entirely negative.  The report indicated that 
no residuals of back and lumbosacral spine disease or injury 
was found objectively on the physical examination or upon X-
ray examination conducted in conjunction with the 
examination.  

A VA discharge summary dated in October 1989 shows that CT 
[computed tomography] examination, post-myelogram, of the 
lumbar spine revealed no evidence of bony abnormalities.

A February 1990 private medical treatment record shows a 
diagnosis of chronic low back pain.  

Review of VA orthopedic examination of the veteran, 
accomplished in October 1990, shows that chronic lumbar 
syndrome, with hyperreflexia lower extremity, severely 
symptomatic, was diagnosed.  

A March 1991 VA Medical Certificate shows that degenerative 
joint disease of the spine and muscle spasm was diagnosed.  

A private medical record dated in August 1991 shows that X-
ray examination of the veteran's back was within normal 
limits except for some degenerative changes of mild to 
moderate degree at the L-4, S-1 facets.  A letter dated in 
November 1991, and submitted by a private physician, states 
that the veteran was totally disabled due to acute lumbar 
disc syndrome and sciatica.  

A November 1991 VA service treatment plan shows a diagnosis 
of lumbosacral strain.

A letter dated in January 1992, and submitted by the same 
private physician who submitted the above-mentioned November 
1991 letter, indicates that the veteran has chronic low back 
pain together with multiple joint pains and arthritis.

A medical questionnaire from the Commission on the Evaluation 
of Pain for the Social Security Administration was completed 
by a private physician in October 1993.  The physician noted 
that he had been treating the veteran since July 1991, and 
that his primary complaint was pain.  In response to the 
question as to whether there was a definitive cause or 
etiology of the veteran's complaints, the physician responded 
that the veteran's pain was caused by his acute lumbar disc 
syndrome, lumbar disc disruption, arthritis, and effusion of 
left knee.  In regards to the question as to whether the 
veteran's subjective complaints of pain were greater than 
would be expected for the recognized level of pathology, the 
physician stated "yes."  The physician also indicated that 
the veteran took pain medication every 12 hours and muscle 
relaxants three times a day.

A VA orthopedic examination report dated in October 1996 
shows that the veteran gave a history of his back injury and 
subsequent chronic low back pain.  He indicated that he 
currently had weakness in his left upper extremity and wore a 
"cock-up wrist brace" and walked with a cane.  The veteran 
noted that he also wore a low lumbar corset that was 
prescribed for him in 1983 and helped somewhat.  According to 
the veteran, he took Tylenol #3, Motrin, baclofen, 
methocarbamol, and an analgesic balm to control his pain; he 
added that the medications did not help.  He also indicated 
that he was unemployed and was unable to work secondary to 
the condition in his spine.

The physical examination showed that the veteran was in 
moderate distress.  Examination of the lumbar spine 
demonstrated tenderness with palpation along the lower lumbar 
elements.  The veteran was noted to have had approximately 
five to ten degrees of forward bending, with pain; he had 
almost no lateral bending ability.  Motor examination 
demonstrated 5/5 quadriceps, bilaterally, 5/5 anterior 
tibialis, bilaterally, and 3-4/5 gastrocnemius on the left 
compared to the right side.  The veteran was able to walk on 
his toes and on his heels.  He also had a brisk 
hyperreflexia, bilaterally symmetric in his lower 
extremities, and had no noted loss of sensation in the 
dermatomal distribution.  An X-ray of the lumbar spine was 
interpreted as showing posterior element sclerosis at the L5-
S1 level, with minimal joint space narrowing and minimal 
osteophyte formation.  The examining physician noted that he 
reviewed a June 1996 MRI [Magnetic Resonance Imaging] report 
and that it demonstrated a herniated disc at C3-4, with some 
impingement on the spinal cord.  Following the physical 
examination and a review of the X-rays, the examiner 
diagnosed the veteran with the following:  (1)  cervical disc 
disease at C3-4, with motor changes in his bilateral upper 
extremities, and (2)  lumbar spine degenerative disease, with 
some weakness at the L5-S1 distribution.  The examiner noted 
that in his opinion, the veteran's present disability 
prevented him from engaging in gainful employment until it 
was addressed.

An undated private medical examination report shows that 
range of motion in all tested joints, including cervical 
spine, lumbosacral spine, and all joints of upper and lower 
extremities, were reported to be absolutely normal.  The 
examining physician added that the veteran did not have any 
difficulties showing range of motion in the cervical and 
lumbosacral spine, and that he had perfectly normal deep 
tendon reflexes, bilaterally, both over the upper and lower 
extremities.  The physician additionally mentioned that on 
the basis of the veteran's history and the current 
examination, he could not substantiate the diagnosis of 
arthritis in the veteran.

In December 1998, the veteran again underwent a VA orthopedic 
examination.  At that time, he stated that during service, he 
was struck in the back by a loading hatch from a tank.  
According to the veteran, he was diagnosed with a spasm, 
strain, and a diminished range of motion, and he was treated 
with physical therapy.  The veteran indicated that following 
his discharge, he worked as an auto body repairman, security 
guard, and an insulator, and also reported that he suffered 
another injury in 1989 while doing some heavy lifting as an 
insulator.  The examining physician noted that the veteran 
brought numerous medical records which were unremarkable for 
any objective evidence of abnormalities.  According to the 
examiner, the veteran had had myelograms, a CAT [computed 
axial tomography] scan and MRI, all of which failed to 
diagnose any significant lumbar difficulties.  Nevertheless, 
the veteran continued to complain of a constant low back 
pain, with radiation to the buttocks and to the right leg and 
foot.  The examiner stated that despite the lack of objective 
findings, the veteran wore a lumbar brace and took medication 
for his pain.

Physical examination conducted in the course of the December 
1998 examination showed that the veteran walked with a cane 
and that his brace was removed for the evaluation.  The 
veteran had a normal gait, and initially, his examination 
revealed multiple Wydell signs which were specific for 
nonorganic pain behaviors and symptoms amplification.  Those 
symptoms included exquisite low back pain to light touch over 
a large general area, low back pain with a superficial skin 
pinch, low back pain with concerted truncal pelvic rotation, 
and low back pain with actual loading of the cervical spine.  
The veteran also had discrepancies between seated supine 
straight leg raising.  His range of motion efforts were 
reported to be limited to perhaps 30 degrees of forward 
flexion despite the fact that he was able to easily sit in a 
chair with his hips flexed to 90 degrees, without difficulty.  
The examiner stated that the above symptoms were indicative 
of symptom amplification and an invalid examination.  The 
veteran's neurological evaluation objectively revealed no 
abnormalities with physiologic and symmetrical reflexes, 
strength, and sensation in both lower extremities.  Internal 
and external rotation of the hips were normal, pulses were 
normal, straight leg raising was negative, bilaterally, and 
no atrophy was appreciated.  X-rays of the lumbar spine 
revealed mild, if any, degenerative change.  The disc spaces 
were well maintained and there was no evidence of acute or 
chronic abnormalities of any significance.

Following the physical examination and a review of the X-
rays, the examining physician diagnosed the veteran with 
complaints of low back pain, without objective evidence of 
abnormality.  The examiner stated that the veteran 
demonstrated rather remarkable symptom amplification and 
nonorganic pain behaviors.  It was the examiner's opinion 
that the veteran's current low back symptoms were a result of 
needless treatments rendered to him in response to his 
complaints rather than efforts at treating any bonafide 
objective pathology.  The examiner believed that the brace 
was hinderous to the veteran and that his oral narcotics were 
injuries as well, causing him to become dependent on 
addictive medications that were doing him no lasting benefit.

The report of a private MRI report dated in August 1999 is 
noted to contain diagnoses of degenerative change of the L3-4 
disc, and no evidence of disc herniation or neural foraminal 
encroachment.

The most recent orthopedic examination of the veteran's back 
is shown to have been afforded the veteran by VA in November 
1999.  The examiner noted that the claims folder and service 
medical records were reviewed.  On physical examination, the 
examining physician indicated that the veteran demonstrated 
numerous pain behaviors and that his range of motion of the 
lumbar spine was "invalid."  The examiner indicated that 
neurological evaluation was nonfocal with physiologic and 
symmetrical reflexes, strength, and sensation.  No atrophy 
was noted, internal and external rotation of the hips were 
normal, straight leg raising was negative, and X-rays of the 
lumbar spine showed minimal degenerative findings consistent 
with his age.  The diagnosis was low back pain.  The examiner 
noted that in his opinion, the appellant did not have a back 
disability.  According to the examiner, the veteran had been 
lead to believe that there was a bonafide medical reason for 
his symptoms and that they had something to do with a lumbar 
contusion from 20 years ago.  It was also noted to be the 
examiner's opinion that there was no objective evidence of 
any problems with the veteran's lumbar spine, and that he 
demonstrated findings consistent with a diagnosis of 
malingering.  The examiner noted that there was no credible 
objective demonstrable reason for him to not be fully 
employable.

A private physician's statement dated in March 2000 shows 
that lumbar disc disease was diagnosed.  The statement also 
noted that the veteran could not work.  

A VA progress note, dated in April 2000, shows that a 
physician indicated that the veteran was totally and 
permanently disabled from gainful employment.  However, the 
statement is not shown to have contained additional 
information, such as, what disabilities suffered by the 
veteran caused the veteran's inability to be employed.  

As noted above, the veteran provided testimony at a hearing 
before a local VA hearing officer at the RO in June 2000.  He 
stated that his service-connected low back disability caused 
him to experience muscle spasms, strain, swelling, stiffness, 
radiating pain on a daily basis, trouble sleeping, and 
limitation of motion.

Based upon its review of the complete evidentiary record, the 
Board finds that the current symptoms and findings relative 
to the veteran's service-connected low back disability do not 
satisfy the criteria for rating in excess of 10 percent under 
the applicable rating criteria.  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.  
In this regard, the medical record, as discussed above, 
includes findings of complaints relating to muscle spasms, 
strain, swelling, stiffness, radiating pain on a daily basis, 
trouble sleeping, and limitation of motion.  However, the 
record, while showing that the veteran has claimed to suffer 
from both limitation of motion and muscle spasm, does not 
contain medical findings which show that his service-
connected lumbar syndrome is manifested by lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  
Therefore, in essence, taking into consideration all of the 
available information and the criteria set forth in the 
Rating Schedule, it is the finding of the Board a rating in 
excess of 10 percent for the veteran's service-connected low 
back disability pursuant to Diagnostic Code 5295 is not 
warranted.  Also, the medical evidence of record does not 
show findings reflective of moderate lumbar spine limitation 
of motion to a degree of severity which would warrant the 
application of a rating in excess of 10 percent.  See 
Diagnostic Code 5292.  The November 1999 VA examination 
report noted that the veteran's range of motion was 
"invalid," and that the veteran demonstrated a negligible 
range of motion of the back which, opined the physician, was 
"fictitious."  Furthermore, the medical evidence of record 
does not reveal the presence of symptomatology reflective of 
moderate intervertebral disc syndrome with recurring attacks 
to warrant a rating in excess of 10 percent pursuant to 
Diagnostic Code 5293.  Additionally, as noted upon VA 
examination conducted in November 1999, the VA examining 
physician opinioned that the veteran had no back disability.  
The Board also points out that the veteran's complaints of 
pain are not shown to produce any additional functional 
limitation than is contemplated by the 10 percent rating now 
in effect.  In view of the foregoing, therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increase rating for his service-
connected lumbar syndrome.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment associated the service-connected low back 
disability more nearly approximate the criteria for the next 
higher evaluation pursuant to 38 C.F.R. § 4.7 (2000).  
Additionally, the evidence is not in equipoise as to warrant 
consideration of the benefit of the doubt rule.  38 C.F.R. § 
4.3 (2000).



ORDER

Entitlement to an increased rating in excess of 10 percent 
for lumbar syndrome is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

